          Case 5:19-cv-00074-FB Document 75 Filed 03/01/19 Page 1 of 14



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

Texas League of United Latin American       §
Citizens, et al.                            §
                                            §
                                            §
                                            §
       Plaintiffs,                          §
                                            §
v.                                          §
                                            §
David Whitley, in his official              §           CIVIL ACTION NO. 5:19-CV-00074-FB
capacity as the Texas Secretary of State,   §
and Ken Paxton, in his official capacity    §
as Attorney General for the State of Texas, §
                                            §
       Defendants.                          §


        MOTION TO INTERVENE BY PROPOSED INTERVENOR DEFENDANT
                   PUBLIC INTEREST LEGAL FOUNDATION

        The Public Interest Legal Foundation (the “Foundation”), by and through undersigned

counsel, respectfully moves this Court for leave to intervene as a Defendant as a matter of right

under Rule 24(a)(2) of the Federal Rules of Civil Procedure, or, in the alternative, permissively

under Rule 24(b)(1). Pursuant to Federal Rule of Civil Procedure 24, the Foundation’s proposed

responsive filing is attached to this motion.

        In support of this motion, the Foundation submits the following supporting memorandum

of points and authorities.

                                             Introduction

        The Foundation requests that the Court grant it leave to intervene as a Defendant as of

right pursuant to Federal Rule of Civil Procedure 24(a)(2). The Foundation has a direct and

tangible interest in this litigation that will be necessarily impaired if Plaintiffs prevail and that



                                                   1
             Case 5:19-cv-00074-FB Document 75 Filed 03/01/19 Page 2 of 14



interest is not adequately represented by any Defendant. This case raises the important

constitutional question of whether communications between state and local election officials

regarding voter roll maintenance programs can constitute “intimidation, threats, or coercion”

against any person voting or attempting to vote within the meaning of the Voting Rights Act, 52

U.S.C. § 10307(b). The Foundation suggests that such an application of the Voting Rights Act

(“VRA”) would be wholly beyond constitutional limits and contrary to the plain meaning of the

statute.

           The Foundation’s charitable missions include working to protect the fundamental right of

individuals and persons to engage in constitutionally protected speech, ensuring the enforcement

of voter qualification laws and election administration procedures, and providing assistance to

states that seek to exercise their constitutional powers to determine the rules and laws pertaining

to their own state elections. The Foundation has sought to advance the public’s interest in

balancing state control over elections with Congress’s constitutional authority to protect the

public from racial discrimination in voting. This is best done by ensuring that the VRA and other

federal election laws are preserved and followed as the drafters intended.

           These interests will be directly and adversely impacted by this case, which seeks to

prohibit the State’s election officers from communicating about efforts to maintain accurate voter

rolls. By characterizing Defendants’ reporting on efforts to maintain an accurate voter

registration roll as “voter intimidation”1 designed to “create fear” and “stoke public anxiety,”2

this case presents an alarming attack on the power of public officials, and their ancillary rights to

participate in public discourse about the actions of their office. Simply reporting on the State’s

efforts to maintain an accurate voter registration roll cannot constitute violations of the VRA in


1
    Doc. 2, First Amended Class Action Complaint, ¶¶ 92-98.
2
    Id. ¶ 96.

                                                         2
          Case 5:19-cv-00074-FB Document 75 Filed 03/01/19 Page 3 of 14



this circumstance. To allege that communications such as these constitute threats, coercion, and

voter intimidation is an attack on both constitutionally protected speech and on the power of a

state election official to manage elections and voter registration.

        The Foundation’s mission is to ensure that constitutionally protected speech is preserved,

as well as to ensure all voters that states are complying with federal and state voting laws. The

Foundation regularly seeks information from election officials regarding their efforts to maintain

their voter rolls. See, e.g., Public Interest Legal Foundation v. Bennett, No. 4:18-cv-00981 (S.D.

Tex., filed Mar. 29, 2018) (alleging that the voter registrar for Harris County, Texas failed to

make records available pursuant to the National Voter Registration Act). If election officials are

prevented from communicating and reporting on their efforts to maintain voter rolls, then the

mission of the Foundation will be frustrated and severely burdened. If election officials are

prevented from undertaking steps and procedures to ensure that only citizens who are eligible to

vote are the only names listed on the rolls of eligible voters, then the mission of the Foundation

will be frustrated and severely burdened. Penalizing election officials for communicating the

nature of list maintenance efforts regarding voter rolls would also be against the public policy of

promoting government accountability, ensuring access to government decision-making

processes, and open communication with election officials about how they manage elections and

voter registration.

        The Defendants do not adequately represent the Foundation’s interests in protecting

speech from Plaintiffs’ allegations of voter intimidation and have not yet made, and likely will

not make, any of the particular constitutional challenges to the Plaintiffs’ application of the VRA

as would the Foundation. This is because the interests of the Defendants differ from those of the

Foundation. If the Plaintiffs succeed in characterizing the speech at issue here as “voter



                                                  3
          Case 5:19-cv-00074-FB Document 75 Filed 03/01/19 Page 4 of 14



intimidation” in violation of the VRA, then the state Defendants could be chilled from future

communication about their voter roll maintenance programs. This would frustrate the mission of

the Foundation and its contributors who support free speech and demand transparency from their

elections officials. The Foundation relies on transparency regarding voter roll list maintenance

and any effort to mitigate liability by adopting a policy of silence as advocated by the Plaintiffs

would harm the Foundation’s interests.

       In the alternative, the Foundation requests the Court grant permissive intervention

pursuant to Federal Rule of Civil Procedure 24(b)(1)(B), on the grounds that the Foundation has

claims and defenses that share common questions of law and fact with the main action. As a

nonprofit organization with special interests in the guarantee of constitutionally protected speech

and administration of election laws, particularly efforts to keep non-citizens from participating in

American elections, the Foundation should be permitted to intervene permissively as similarly

situated organizations have been granted permission in similar litigation. See, Kobach v. United

States Election Assistance Comm’n, 2013 U.S. Dist. LEXIS 173872 (D. Kan. Dec. 12, 2013)

(granting the motion to intervene as defendants of several nonprofit groups, including the League

of United Latin American Citizens Arizona). Indeed, the Foundation has been permitted to

intervene in other cases in which it has an interest, particularly pertaining to cases involving

ensuring that noncitizens are not participating in American elections, and against efforts to

advance an unsupportable interpretation of the VRA that exceeds constitutional bounds. See,

e.g., League of Women Voters of the United States v. Newby, 195 F. Supp. 3d 80, 88 (D.D.C.

2016) and Luna v. Cegavske, No. 2:17-CV-2666 JCM (GWF), 2018 U.S. Dist. LEXIS 131557, at

*1-2 (D. Nev. Aug. 6, 2018).




                                                  4
            Case 5:19-cv-00074-FB Document 75 Filed 03/01/19 Page 5 of 14



       If intervention is granted, the Foundation will participate in this case on the schedule that

will be established for the existing parties; will avoid unnecessary delays or duplication of efforts

in areas satisfactorily addressed and represented by the existing Defendants, to the extent

possible; and will coordinate all future proceedings with the existing Defendants, to the extent

possible.

I.     The Court Should Grant Intervention as of Right.

       When considering a motion to intervene as of right under Rule 24, the court considers

“whether: 1) the motion is timely; 2) the movant has an interest in the action’s subject matter; 3)

the movant shows that ‘disposition of the action may impair or impede’ the movant’s ability to

protect its interest; and 4) the movant’s interest is adequately represented by existing parties.”

Aransas Project v. Shaw, 404 F. App’x 937, 940 (5th Cir. 2010) (citing Heaton v. Monogram

Credit Card Bank of Ga., 297 F.3d 416, 422 (5th Cir. 2002)). “Federal courts should allow

intervention ‘where no one would be hurt and greater justice could be attained.’” Sierra Club v.

Espy, 18 F.3d 1202, 1205 (5th Cir. 1994) (citing McDonald v. E.J. Lavino Co., 430 F.2d 1065,

1074 (5th Cir. 1970)). The Foundation’s Motion satisfies each requirement.

       A.      The Foundation’s Motion Is Timely.

       First, Rule 24 requires that a motion to intervene be timely filed. Fed. R. Civ. Pro. 24(a).

When evaluating timeliness, courts will generally look to “(1) the length of time the intervenor

knew or should have known of his interest; (2) prejudice to the existing parties resulting from the

intervenor’s failure to apply for intervention sooner; (3) prejudice to the intervenor if his

application for intervention is denied; and (4) the existence of unusual circumstances.” Perez v.

Perry, No. SA-11-CV-360, 2013 U.S. Dist. LEXIS 137345, at *21-22 (W.D. Tex. Sep. 24, 2013)

(citing Trans Chem. Ltd. v. China Nat'l Machinery Imp. & Exp. Corp., 332 F.3d 815, 822 (5th



                                                  5
            Case 5:19-cv-00074-FB Document 75 Filed 03/01/19 Page 6 of 14



Cir. 2003)). Further, “[t]he requirement of timeliness is not a tool of retribution to punish the

tardy would-be intervenor, but rather a guard against prejudicing the original parties by the

failure to apply sooner.” Sierra Club v. Espy, 18 F.3d 1202, 1205 (5th Cir. 1994).

       There has been exceptionally little time since the Foundation became aware of this case

and of its interest in it. The initial complaint was filed on January 29, 2019, (Doc. 1), and the

First Amended Class-Action Complaint, (Doc. 2), was filed on February 1, 2019, one month

before this motion was filed. To date, the only substantive filings have been the Plaintiffs’

Motion for a Preliminary Injunction, (Doc. 8), filed on February 4, 2019, and the Defendants’

Motion to Dismiss, (Doc. 20), filed on February 11, 2019. On February 22, 2019, one week

before this motion was filed, this Court issued an order consolidating two additional cases with

this case, (Doc. 52), and setting a status conference for March 11, 2019, (Doc. 53). No other

scheduling order has been set, no discovery has been undertaken, no trial date has been set, and

Defendants have not filed an answer. The Foundation’s motion is timely because it was filed as

soon as possible-- just over four weeks after the case was initiated. See LULAC v. City of Boerne,

659 F. 3d 421, 434 (5th Cir. 2011) (holding that motion to intervene filed four weeks after

learning of movant’s interest was timely).

       Because the Foundation is seeking intervention so early in the proceedings, there could

not be any disruption or delay in the case and no party would be prejudiced.

       B.      The Foundation’s Strong Interests in Defending Constitutionally Protected
               Speech and Transparency of List Maintenance Efforts Will Be Impaired if
               Plaintiffs Prevail.

       Second, Rule 24 requires that a movant “claim[] an interest relating to the property or

transaction that is the subject of the action, and [be] so situated that disposing of the action may

as a practical matter impair or impede the movant’s ability to protect its interest….” Fed. R. Civ.



                                                  6
          Case 5:19-cv-00074-FB Document 75 Filed 03/01/19 Page 7 of 14



P. 24(a)(2). Here, public interest supports intervention. “‘The interest requirement may be judged

by a more lenient standard if the case involves a public interest question or is brought by a public

interest group.’” Brumfield v. Dodd, 749 F.3d 339, 344 (5th Cir. 2014) (citing 6 Moore’s §

24.03[2][c], at 24-34.) The Foundation is a public interest group, classified as a non-profit

501(c)(3) organization.

       Plaintiffs’ allegation that the Defendants violated Section 11(b) of the VRA simply by

communicating about potential problems of noncitizens on the lists of registrants eligible to vote

raises the important issue of what constitutes protected free speech versus “intimidation” and

“coercion.” Plaintiffs’ theories of liability abuse the VRA and this case is part of a broader

national strategy to use the VRA to intimidate organizations and officials who seek to improve

the integrity of American elections. To the Plaintiffs, mere public discussion of voter fraud is

seen as threatening or coercive. Plaintiffs’ allegations seek to expand the reach of Section 11(b)

of the VRA beyond what the drafters intended and what courts have allowed.

       In stark contrast to the case at hand is a case involving allegations of Section 11(b)

arising in the Eastern District of Pennsylvania in 2009. This case, United States v. New Black

Panther Party for Self-Defense, et al., Case No. 2:09-CV-00065-SD, more aptly illustrates the

type of behavior that Section 11(b) was designed to prevent – real threats, intimidation and

coercion. It involved a fact pattern where several members of the Defendant’s party stood

outside of a polling location wearing paramilitary uniforms, shouting racial slurs, and

brandishing weapons – nightsticks – in front of a polling place. Complaint at 2-3, United States

v. New Black Panther Party, Case No. 2:09-CV-00065-SD (E.D. Pa., filed Jan. 7, 2009). The

Foundation is exceedingly concerned with the Plaintiffs’ desire to expand the reach of Section

11(b) of the VRA to the speech at issue here. Efforts by public officials to address reasonable



                                                 7
              Case 5:19-cv-00074-FB Document 75 Filed 03/01/19 Page 8 of 14



indications that noncitizens may be on voter rolls, and transparency about that process, do not

credibly rise to threats, coercion or intimidation. The Foundation’s dual interest in protecting

speech surrounding election administration, as well as preserving the State’s role in maintaining

voter rolls free of noncitizens, is implicated here.

           Further, the Foundation is presently defending a lawsuit in the Eastern District of

Virginia where the League of United Latin American Citizens – Richmond Region Council

(“LULACRR”) is bringing the very same Section 11(b) of the VRA claim that the national and

Texas arm of the organization attempt to bring here. See League of United Latin American

Citizens – Richmond Region Council 4614, et al. v. Public Interest Legal Foundation, et al., No.

1:18-cv-00423 (E.D. Va., filed April 12, 2018).3 There, the Foundation truthfully published

government records demonstrating that Virginia election officials had cancelled the registration

of over 5,000 registrants “declared non-citizen” and made reasonable inferences related to these

records. The Foundation relied on provisions of the National Voter Registration Act to obtain the

records and provided a link to the records. LULACRR claimed that this speech violated Section

11(b) of the VRA when it was later determined that state election officials had mistakenly

cancelled some of the registrants declared by the election officials to be noncitizens, when the

Foundation did not know of these mistakes, and had no way of finding out about these mistakes.

           Plaintiffs, here, also seek to expand the reaches of Section 11(b). The Foundation has a

very strong interest in defending against Plaintiffs’ allegations and their efforts to stop state

election officials from ensuring that noncitizens are not on voter rolls, both as it directly relates

to its mission and its case before the Eastern District of Virginia.




3
    In fact, Plaintiffs rely on this case in their Opposition to Defendants’ Motion to Dismiss, Doc. 27 at 18-19.

                                                             8
             Case 5:19-cv-00074-FB Document 75 Filed 03/01/19 Page 9 of 14



        In addition, the Foundation can provide a unique perspective on the national and

constitutional implications of Plaintiffs’ Section 11(b) allegations that the Defendants are

unlikely to bring, for reasons discussed below. Such analysis would include how courts have

been unwilling to apply Section 11(b) even in cases with more serious allegations. See

Gremillion v. Rinaudo, 325 F. Supp. 375, 376-77 (E.D. La. 1971) (alleging intimidation by a

uniformed police officer who assisted voters in the voting booth); United States v. Brown, 494 F.

Supp. 2d 440, 477 n. 56 (S.D. Miss. 2007) (“The Government contends that Brown’s public

‘threat’ to challenge persons on the list of 174 white voters if they attempted to vote in the 2003

Democratic primary violates Section 11(b)…Although the court does conclude that there was a

racial element to Brown’s publication of this list, the court does not view the publication as the

kind of threat or intimidation that was envisioned or covered by Section 11(b).”).

        C.      The Foundation’s Interests Will be Impaired if Plaintiffs Prevail in this
                Action.

        The issue of whether the Defendants’ communications regarding efforts to maintain the

accuracy of voter rolls violate the VRA does affect the Foundation’s stated mission of protecting

speech and the electoral processes, including its mission of keeping such processes open to the

public. The Foundation’s mission will be affected if the important constitutional concerns

regarding Plaintiffs’ claims are not considered by this Court. Because of the precedential effect

of the decision, an adverse resolution of the action would impair the Foundation’s ability to

protect its interests in the future.

        D.      Existing Parties Will Not Adequately Protect the Foundation’s Interests.

        Absent the opportunity to intervene, the Foundation’s interests almost certainly will not

be adequately represented. The Foundation bears “‘the burden of demonstrating inadequate




                                                 9
         Case 5:19-cv-00074-FB Document 75 Filed 03/01/19 Page 10 of 14



representation, but this burden is “minimal.”’” Brumfield v. Dodd, 749 F.3d 339, 345 (5th Cir.

2014) (citing Sierra Club, 18 F.3d at 1207.)

       This requirement, however, must have some teeth, so there are two presumptions
       of adequate representation. Edwards, 78 F.3d at 1005. The first arises where one
       party is a representative of the absentee by law. Id. Here there is no suggestion that
       the state is the parents’ legal representative. The second presumption “arises when
       the would-be intervenor has the same ultimate objective as a party to the lawsuit,”
       in which event “the applicant for intervention must show adversity of interest,
       collusion, or nonfeasance on the part of the existing party to overcome the
       presumption.” Id.

Brumfield v. Dodd, 749 F.3d at 345. Brumfield involved “litigation between Louisiana and the

federal government over the state’s [school] voucher program.” Brumfield v. Dodd, 749 F.3d 339

at 340. Parents of children who received these vouchers sought to intervene. The Fifth Circuit

found that neither of the presumptions regarding adequacy of representation applied.

Specifically, the court found that the state’s interests were numerous, including “maintaining not

only the Scholarship Program but also its relationship with the federal government and with the

courts….[the court] cannot say for sure that the state’s more extensive interests will in fact result

in inadequate representation, but surely they might, which is all that the rule requires.” Brumfield

v. Dodd, 749 F.3d at 346 (emphasis in original). Likewise, neither of the presumptions of

adequacy of representation apply here.

       Additionally, the Defendants are unlikely to defend against these allegations as strongly

as the Foundation due to Defendants’ positions as public officials. As public officials,

Defendants may feel restrained from asserting certain defenses – such as the unconstitutionality

of Section 11(b) as applied in these circumstances – in order to avoid even more hostile attacks

from allies of the Plaintiffs. In contrast, the Foundation is a public benefit organization that is

unrestrained and thus can provide this Court with the full range of potential constitutional and

factual defects in the Amended Complaint without fear of negative publicity or the impact on

                                                  10
         Case 5:19-cv-00074-FB Document 75 Filed 03/01/19 Page 11 of 14



other official duties. Indeed, the United States Supreme Court has held that where, as here, the

Defendants and the proposed intervenor have different interests or functions as parties, such

differences can change their conduct and approaches to the litigation. Trbovich v. UMW, 404

U.S. 528, 539 (1972). Different defenses and approaches justify intervention.

       Last, while Defendants have not yet filed an Answer, they have filed a Motion to

Dismiss. Doc. 20. As to Plaintiffs’ claims of VRA violation, Defendants mount two primary

defenses: (1) that “Plaintiffs have not established that they have a private right of action to

proceed…”, Dkt. 20 at 26, and (2) that Plaintiffs’ allegations fall short of both establishing a

claim under Section 11(b) and providing evidence of any specific intent, Doc. 20 at 27-28.

Defendants have not challenged the constitutionality of Section 11(b) as applied to these

circumstances. The Foundation will. See Foundation’s Proposed Answer.

       In sum, the Foundation meets the criteria governing intervention as of right as interpreted

in the Fifth Circuit and urges the Court to grant its motion under Fed. R. Civ. P. 24(a)(2).

II.    In the Alternative, the Court Should Grant Permissive Intervention.

       If the Court determines that the Foundation is not entitled to intervene as of right, it

should grant permissive intervention under Fed. R. Civ. P. 24(b)(1)(B). Permissive intervention

is left to the discretion of the district court, and is appropriate when the intervention request is

timely, the would-be intervenor “has a claim or defense that shares with the main action a

common question of law or fact” and granting intervention will not unduly delay or prejudice the

original parties in the case. Fed. R. Civ. P. 24(b)(1)(B) and 24(b)(3). For the reasons stated

above, the Foundation’s motion is timely and allowing the Foundation to intervene would not

cause any delay or prejudice.




                                                  11
         Case 5:19-cv-00074-FB Document 75 Filed 03/01/19 Page 12 of 14



        As for the requirement of a common question of law or fact, Foundation’s defense

minimally shares a common question of law; to wit, whether speech reporting on the state’s voter

roll maintenance activity is in violation of Section 11(b) of the Voting Rights Act and is

unprotected speech intended to intimidate, coerce and threaten voters. In Florida v. United

States, the district court allowed organizations with “a special interest in the administration of

Florida’s elections laws” to intervene permissively in an action wherein Florida sought

preclearance of changes to its election laws, including voter registration protections. See 820 F.

Supp. 2d 85, 86-87 (D.D.C. 2011). Here, the Foundation has a special interest in the

administration of state and federal election laws and this case undoubtedly involves the

administration of both state and federal election laws. Thus, permissive intervention is

appropriate.

                                           CONCLUSION

        For the foregoing reasons, the Court should grant the Foundation’s Motion to Intervene

as of right or, in the alternative, permissively.




                                                    12
        Case 5:19-cv-00074-FB Document 75 Filed 03/01/19 Page 13 of 14



Dated: March 1, 2019                Respectfully Submitted,

                                    /s/ Andy Taylor__________
                                    Andy Taylor SBN: 19727600
                                    Andy Taylor & Associates, P.C.
                                    2628 Hwy 36 South #288
                                    Brenham, Texas 77833
                                    Tel: 713-222-1817
                                    Fax: 713-222-1855
                                    andy@andytaylorlaw.com


                                    J. Christian Adams*
                                    Kaylan L. Phillips*
                                    Public Interest Legal Foundation
                                    32 E. Washington St., Suite 1675
                                    Indianapolis, Indiana 46204
                                    Tel: 317-203-5599
                                    Fax: 888-815-5641
                                    adams@publicinterestlegal.org
                                    kphillips@publicinterestlegal.org

                                    Counsel for Proposed Defendant-Intervenor
                                    Public Interest Legal Foundation

                                    *Application for admission pro hac vice forthcoming




                                      13
         Case 5:19-cv-00074-FB Document 75 Filed 03/01/19 Page 14 of 14




                                 CERTIFICATE OF SERVICE

        I certify that on March 1, 2019, I caused the foregoing to be filed with the United States

District Court for the Western District of Texas via the Court’s CM/ECF system, which will

serve all registered users.

                                               /s/ Andy Taylor__________
                                              Andy Taylor SBN: 19727600
                                              Andy Taylor & Associates, P.C.
                                              2628 Hwy 36 South #288
                                              Brenham, Texas 77833
                                              Tel: 713-222-1817
                                              Fax: 713-222-1855
                                              andy@andytaylorlaw.com




                                                 14
